Exhibit 10.9

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May 29 (New
York Time), 2014, by and between Samsung Fine Chemicals Co., Ltd., a company
organized under the laws of the Republic of Korea (the “Shareholder”), and
SunEdison Semiconductor Limited, a Singapore public limited company (the
“Company”). Except as otherwise specified herein, all capitalized terms used in
this Agreement are defined in Section 1.1.

WHEREAS, the Company is in the process of completing an initial public offering
(the “IPO”) of the Company’s ordinary shares pursuant to a registration
statement on Form S-1 (the “IPO Registration Statement”);

WHEREAS, the Company and the Shareholder have entered into that certain share
purchase agreement (the “Purchase Agreement”), dated March 20, 2014, pursuant to
which the Shareholder has agreed to purchase, and the Company has agreed to
sell, a certain number of Ordinary Shares of the Company; and

WHEREAS, in connection with the Shareholder’s purchase of the Company’s Ordinary
Shares, the Company has agreed to grant to the Shareholder rights with respect
to the registration of the Registrable Securities (as defined below) held by the
Shareholder on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this Agreement, “control,” when used with respect to any specified Person, shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have correlative meanings.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(g).



--------------------------------------------------------------------------------

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York or Seoul, the
Republic of Korea are authorized or obligated by law or required by executive
order to be closed.

“Company” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

“Company Public Sale” has the meaning set forth in Section 2.2(a).

“Convertible or Exchange Registration” has the meaning set forth in Section 2.7.

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Dispute” has the meaning set forth in Section 3.4(b).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Follow-On Holdback Period” has the meaning set forth in Section 2.5(a).

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” means the Shareholder and any permitted Transferee in accordance with
this Agreement of Registrable Securities, for long as such Person holds
Registrable Securities.

“Initiating Holders” has the meaning set forth in Section 2.1(a).

“IPO” has the meaning set forth in the recitals to this Agreement.

“IPO Registration Statement” has the meaning set forth in the recitals to this
Agreement.

“Loss” or “Losses” has the meaning set forth in Section 2.9(a).

“Other Registration Rights Holders” means SunEdison and Samsung Electronics Co.,
Ltd., a company organized under the law of the Republic of Korea.

“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

 

2



--------------------------------------------------------------------------------

“Pro Rata Percentage” means the quotient in percentage obtained by dividing
(i) the total number of Registrable Securities held by the Holder by (ii) the
aggregate number of Registrable Securities held by the Holder and the Other
Registration Rights Holders.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals.

“Registrable Securities” means (i) the Shares purchased by the Shareholder
pursuant to the Purchase Agreement and held by the Shareholder as of the closing
of the Purchase Agreement, (ii) any Shares purchased by the Shareholder directly
from the Company at any time, and (iii) any securities issued directly or
indirectly with respect to such shares described in clause (i) because of stock
splits, stock dividends, reclassifications, mergers, consolidations, or similar
events. As to any particular Registrable Securities, once issued such securities
shall cease to be Registrable Securities when (w) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such Registration Statement, (x) such securities shall have been sold or
disposed of pursuant to Rule 144 (or any successor provision) under the
Securities Act, (y) (1) such securities may be sold pursuant to Rule 144 (or any
successor provision) under the Securities Act without being subject to the
volume limitations in subsection (e) of such rule and (2) all or a material part
of SE Registration Rights is no longer exercisable, has expired or has otherwise
been terminated, or (z) such securities have been sold by a Holder in a
transaction in which such Holder’s rights under this Agreement are not, or
cannot be, assigned.

“Registration” means a registration with the SEC of the offer and sale to the
public of the Company ordinary shares under a Registration Statement. The terms
“Register,” “Registered” and “Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees; (ii) expenses incurred in
connection with the preparation, printing and filing under the Securities Act of
the Registration Statement, any Prospectus and any issuer free writing
prospectus and the distribution thereof; (iii) the fees and expenses of the
Company’s counsel and independent accountants; (iv) the reasonable fees and
expenses of not more than one firm of attorneys acting as legal counsel for all
of the Holders in the relevant Registration and sale (“Holder Counsel”); (v) the
fees and expenses incurred in connection with the registration or qualification
and determination of eligibility for investment of the Shares under the state or
foreign securities or blue sky laws and the preparation, printing and
distribution of a Blue Sky Memorandum (including the related fees and expenses
of counsel); (vi) the costs and charges of any transfer agent and any registrar;
(vii) all expenses and application fees incurred in connection with any filing
with, and clearance of an offering by, Financial Industry Regulatory Authority,
Inc.; (viii) expenses incurred in connection with any “road show” presentation
to potential investors; (ix) printing expenses, messenger, telephone and
delivery expenses; (x) internal expenses of the Company (including all salaries
and expenses of employees of the Company performing legal or accounting duties);
and (xi) fees and expenses of listing any Registrable Securities on any
securities exchange on which the Company’s ordinary shares are then listed, but
excluding any Selling Expenses.

 

3



--------------------------------------------------------------------------------

“Registration Period” has the meaning set forth in Section 2.1(c).

“Registration Rights” shall mean the rights of the Holders to cause the Company
to Register Registrable Securities pursuant to this Agreement.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

“Registration Suspension” has the meaning set forth in Section 2.1(d).

“Sale Transaction” has the meaning set forth in Section 2.5(a).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Selling Expenses” means all underwriting discounts and selling commissions, and
stock transfer taxes applicable to the offer and/or sale of Registrable
Securities, and fees and disbursements of counsel for any Holder other than the
Holder Counsel.

“SE Registration Rights” means the rights of SunEdison, under that certain
Registration Rights Agreement by and between the Company and SunEdison, with
respect to the registration of its Registrable Securities (as defined therein).

“Shares” means all ordinary shares of the Company.

“Shareholder” has the meaning set forth in the Preamble.

“Shareholder Group” means the Shareholder and any Subsidiary or Affiliate of the
Shareholder.

“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of the Company’s ordinary
shares pursuant to Rule 415 under the Securities Act (or similar provisions then
in effect).

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (A) the total combined voting power of all classes of voting securities
of such Person, (B) the total combined equity interests or (C) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

 

4



--------------------------------------------------------------------------------

“SunEdison” means SunEdison, Inc., a corporation organized under the laws of the
State of Delaware.

“Takedown Notice” has the meaning set forth in Section 2.1(g).

“Transfer” means, with respect to any security, any direct or indirect sale,
assignment, pledge, transfer, hedge, encumbrance, hypothecation, securities
lending, voting agreement or other disposition, whether voluntary, by operation
of law or otherwise, thereof or therewith, whether in a single transaction or a
series of related transactions, or the entry into a definitive agreement with
respect to any of the foregoing (for the avoidance of doubt, whether such
agreement is to be settled by delivery of shares of Capital Stock, in cash or
otherwise); and “Transferee” means a Person to whom a Transfer is made or is
proposed to be made.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 of the
Securities Act.

Section 1.2 General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits hereto), and references herein to Articles and Sections
refer to Articles and Sections of this Agreement. Except as otherwise indicated,
all periods of time referred to herein shall include all Saturdays, Sundays and
holidays; provided, however, that if the date to perform the act or give any
notice with respect to this Agreement shall fall on a day other than a Business
Day, such act or notice may be performed or given timely if performed or given
on the next succeeding Business Day. References to a Person are also to its
permitted successors and assigns. The parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Registration.

(a) Request. The Holder (or Holders) of a majority of the Registrable Securities
(the “Initiating Holders”) shall have the right to request that the Company file
a Registration Statement with the SEC on the appropriate registration form for
all or part of the Registrable Securities held by such Holder once such
Registrable Securities are no longer subject

 

5



--------------------------------------------------------------------------------

to the underwriter lock-up applicable to the IPO (which may be due to the
expiration or waiver of such lock-up with respect to such Registrable
Securities) by delivering a written request to the Company specifying the number
of shares of Registrable Securities such Holders wishes to Register (a “Demand
Registration”). The Company shall (i) within five (5) days of the receipt of
such request, give written notice of such Demand Registration to all Holders of
Registrable Securities, (ii) use its reasonable best efforts to file a
Registration Statement in respect of such Demand Registration within forty-five
(45) days of receipt of the request, and (iii) use its reasonable best efforts
to cause such Registration Statement to become effective as expeditiously as
possible. The Company shall include in such Registration all Registrable
Securities that the Holders request to be included within the fifteen (15) days
following their receipt of the Company’s written notice of the Demand
Registration.

(b) Limitations of Demand Registrations. The Shareholder Group shall
collectively be entitled to no more than five (5) Demand Registrations from the
Company; provided that the Holder(s) may not require the Company to effect more
than two (2) Demand Registrations in any twelve (12) month period (it being
understood that the IPO Registration Statement shall not be treated as a Demand
Registration); provided, further that the Company shall not be obligated to
effect any Demand Registration within 180 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 2.2. In the event that any Person
shall have received rights to Demand Registrations pursuant to Section 3.3, and
such Person shall have made a Demand Registration request, such request shall be
treated as having been made by the Shareholder Group. The Registrable Securities
requested to be Registered pursuant to Section 2.1(a) must represent (i) an
aggregate offering price of Registrable Securities that is reasonably be
expected to equal at least $20,000,000 or (ii) all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates.

(c) Effective Registration. The Company shall be deemed to have effected a
Registration for purposes of Section 2.1(b) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) nine (9) months from the effective
date of the Registration Statement, or in the case of a Shelf Registration,
thirty-six (36) months from the effective date of the Registration Statement
(the “Registration Period”). No Registration shall be deemed to have been
effective if the conditions to closing specified in the underwriting agreement,
if any, entered into in connection with such Registration are not satisfied by
reason of the Company’s breach of or failure to perform its obligations
thereunder. If, during the Registration Period, such Registration is interfered
with by any Registration Suspension, stop order, injunction or other order or
requirement of the SEC or other Governmental Agency, the Registration Period
shall be extended on a day-for-day basis for any period the Holder is unable to
complete an offering as a result of such Registration Suspension, stop order,
injunction or other order or requirement of the SEC or other Governmental
Agency.

(d) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement would, as reasonably
determined in good faith by the Company, require the disclosure of material
non-public information that the Company has a bona fide business purpose to keep
confidential and the disclosure of which would have a material adverse effect on
any active proposal by the Company or any of its

 

6



--------------------------------------------------------------------------------

Subsidiaries to engage in any material acquisition, merger, consolidation,
tender offer, other business combination, reorganization or other material
transaction, the Company may, upon giving prompt written notice of such action
to the selling Holders, postpone the filing or effectiveness of such
Registration (a “Registration Suspension”) for a period not to exceed thirty
(30) days; provided, however, that the Company may exercise a Registration
Suspension no more than two (2) times in any twelve (12)-month period.
Notwithstanding the foregoing, no such delay shall exceed such number of days
that the Company determines in good faith to be reasonably necessary. The
Company shall (i) immediately notify the selling Holders upon the termination of
any Registration Suspension, (ii) amend or supplement the Prospectus, if
necessary, so it does not contain any untrue statement or omission therein and
(iii) furnish to the selling Holders such numbers of copies of the Prospectus as
so amended or supplemented as the selling Holders may reasonably request.

(e) Underwritten Offering. If the Initiating Holders so indicate at the time of
its request pursuant to Section 2.1(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and the Company shall include
such information in the the Company Notice. In the event that the Initiating
Holders intend to distribute the Registrable Securities by means of an
Underwritten Offering, the right of any Holder to include Registrable Securities
in such Registration shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting.

(f) Priority of Securities in an Underwritten Offering. If the managing
underwriter or underwriters of a proposed Underwritten Offering, including an
Underwritten Offering from a Shelf Registration, pursuant to this Section 2.1
informs the Holders with Registrable Securities in the proposed Underwritten
Offering in writing that, in its or their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering without being likely to have an
adverse effect on the price, timing or distribution of the securities offered or
the market for the securities offered, then the securities to be included in
such Underwritten Offering shall be reduced to such number that can be sold
without such adverse effect and the securities to be included in such
Underwritten Offering shall be: the Registrable Securities and other equity
securities requested to be included in such registration (pursuant to this
Agreement or other similar agreements) which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such securities on the basis of the number of securities owned by
such holder. In no event shall any Registrable Securities or other equity
securities held by such holders be excluded from such registration and
underwriting in accordance with the preceding sentence unless all other
securities of the Company have first been excluded. Notwithstanding the
foregoing, no such reduction shall reduce the number of the Registrable
Securities of the Holder(s) included in such registration below the Pro Rata
Percentage of the total number of securities included in such registration.

(g) Shelf Registration.

(i) At any time after the date hereof when the Company is eligible to Register
the applicable Registrable Securities on Form S-3 (or a successor form) and the
Holder(s) may request Demand Registrations, the Initiating Holders may request
the Company to effect a Demand Registration as a Shelf Registration, and, if the
Company is a WKSI at the time

 

7



--------------------------------------------------------------------------------

of any request for a Demand Registration, such Shelf Registration shall be an
automatic shelf registration statement (as defined under Rule 405 of the
Securities Act)(an “Automatic Shelf Registration Statement”). There shall be no
limitations on the number of Underwritten Offerings pursuant to a Shelf
Registration; provided, however, that the Holders may not require the Company to
effect more than two (2) Underwritten Offerings in a twelve (12)-month period;
provided, further that the Holders may not require the Company to effect any
Underwritten Offering within 180 days after the closing date of a previous
Underwritten Offering.

(ii) Any Holder of Registrable Securities included on a Shelf Registration shall
have the right to request that the Company cooperate in a shelf takedown at any
time, including an Underwritten Offering, by delivering a written request
thereof to the Company specifying the number of shares of Registrable Securities
such Holder wishes to include in the shelf takedown (“Takedown Notice”). The
Company shall (i) within five (5) days of the receipt of a Takedown Notice for
an Underwritten Offering, give written notice of such Takedown Notice to all
Holders of Registrable Securities included on such Shelf Registration and
(ii) shall take all actions reasonably requested by such Holder, including the
filing of a Prospectus supplement and the other actions described in
Section 2.4, in accordance with the intended method of distribution set forth in
the Takedown Notice as expeditiously as possible. If the takedown is an
Underwritten Offering, the Company shall include in such Underwritten Offering
all Registrable Securities that the Holders request to be included within the
seven (7) days following their receipt of the Company’s written notice of the
Takedown Notice. If the takedown is an Underwritten Offering, the Registrable
Securities requested to be included in a shelf takedown must represent (i) an
aggregate offering price of Registrable Securities that is reasonably be
expected to equal at least $20,000,000 or (ii) all of the remaining Registrable
Securities owned by the requesting Holder and its Affiliates.

(iii) Notwithstanding the foregoing, if a Holder of Registrable Securities wish
to engage in an underwritten block trade off of a Shelf Registration (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an already existing Shelf Registration), then notwithstanding the foregoing
time periods, such Holder only need to notify the Company of the block trade
shelf takedown two business days prior to the day such offering is to commence
(unless a longer period is agreed to by the Holders of a majority of the
Registrable Securities wishing to engage in the underwritten block trade) and
the Company shall promptly notify other Holders of Registrable Securities and
such other Holders of Registrable Securities must elect whether or not to
participate by the next business day (i.e. one business day prior to the day
such offering is to commence) (unless a longer period is agreed to by the
Holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Company shall as expeditiously as possible use
its best efforts to facilitate such offering (which may close as early as three
business days after the date it commences); provided that the Holders of a
majority of the Registrable Securities shall use commercially reasonable efforts
to work with the Company and the underwriters prior to making such request in
order to facilitate preparation of the Registration Statement, Prospectus and
other offering documentation related to the underwritten block trade.

(h) SEC Form. Except as set forth in the next sentence, the Company shall use
its reasonable best efforts to cause Demand Registrations to be Registered on
Form S-3 (or any successor form), and if the Company is not then eligible under
the Securities Act to use

 

8



--------------------------------------------------------------------------------

Form S-3, Demand Registrations shall be Registered on Form S-1 (or any successor
form). If a Demand Registration is a Convertible or Exchange Registration, the
Company shall effect such Registration on the appropriate form under the
Securities Act for such Registrations. The Company shall use its reasonable best
efforts to become eligible to use Form S-3 and, after becoming eligible to use
Form S-3, shall use its reasonable best efforts to remain so eligible. All
Demand Registrations shall comply with applicable requirements of the Securities
Act and, together with each Prospectus included, filed or otherwise furnished by
the Company in connection therewith, shall not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

Section 2.2 Piggyback Registrations.

(a) Participation. If the Company proposes to file a Registration Statement
under the Securities Act with respect to any offering of its ordinary shares for
its own account and/or for the account of any other Persons (other than a
Registration (i) under Section 2.1 hereof, (ii) pursuant to a Registration
Statement on Form S-8 or Form S-4 or similar form that relates to a transaction
subject to Rule 145 under the Securities Act, (iii) pursuant to any form that
does not include substantially the same information as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities, (iv) in connection with any dividend reinvestment or similar plan,
(v) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (vi) in which the only ordinary shares
being Registered are ordinary shares of the Company issuable upon conversion of
debt securities that are also being Registered) (a “Company Public Sale”), then,
as soon as practicable (but in no event less than fifteen (15) days prior to the
proposed date of filing such Registration Statement), the Company shall give
written notice of such proposed filing to each Holder, and such notice shall
offer such Holders the opportunity to Register under such Registration Statement
such number of Registrable Securities as each such Holder may request in writing
(a “Piggyback Registration”). Subject to Section 2.2(a) and Section 2.2(c), the
Company shall include in such Registration Statement all such Registrable
Securities that are requested to be included therein within fifteen (15) days
after the receipt of any such notice; provided, however, that if, at any time
after giving written notice of its intention to Register any securities and
prior to the effective date of the Registration Statement filed in connection
with such Registration, the Company shall determine for any reason not to
Register or to delay Registration of such securities, the Company may, at its
election, give written notice of such determination to each such Holder and,
thereupon, (i) in the case of a determination not to Register, shall be relieved
of its obligation to Register any Registrable Securities in connection with such
Registration, without prejudice, however, to the rights of any Holder to request
that such Registration be effected as a Demand Registration under Section 2.1,
and (ii) in the case of a determination to delay Registration, shall be
permitted to delay Registering any Registrable Securities for the same period as
the delay in Registering such other securities of the Company. No Registration
effected under this Section 2.2 shall relieve the Company of its obligation to
effect any Demand Registration under Section 2.1. If the offering pursuant to a
Registration Statement pursuant to this Section 2.2 is to be an Underwritten
Offering, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.2(a) shall, and the Company shall use reasonable best
efforts to coordinate arrangements with the underwriters so that each such
Holder may, participate in such

 

9



--------------------------------------------------------------------------------

Underwritten Offering. If the offering pursuant to such Registration Statement
is to be on any other basis, then each Holder making a request for a Piggyback
Registration pursuant to this Section 2.2(a) shall, and the Company shall use
reasonable best efforts to coordinate arrangements so that each such Holder may,
participate in such offering on such basis. The Company’s filing of a Shelf
Registration shall not be deemed to be a Company Public Sale; provided, however,
that the proposal to file any Prospectus supplement filed pursuant to a Shelf
Registration with respect to an offering of the Company’s ordinary shares for
its own account and/or for the account of any other Persons will be a Company
Public Sale unless such offering qualifies for an exemption from Company Public
Sale definition in this Section 2.2(a); provided, further that if the Company
files a Shelf Registration for its own account and/or for the account of any
other Persons, the Company agrees that it shall use its reasonable best efforts
to include in such Registration Statement such disclosures as may be required by
Rule 430B under the Securities Act in order to ensure that the Holders may be
added to such Shelf Registration at a later time through the filing of a
Prospectus supplement rather than a post-effective amendment.

(b) Right to Withdraw. Each Holder shall have the right to withdraw such
Holder’s request for inclusion of its Registrable Securities in any Underwritten
Offering pursuant to this Section 2.2 at any time prior to the execution of an
underwriting agreement with respect thereto by giving written notice to the
Company of such Holder’s request to withdraw and, subject to the preceding
clause, each Holder shall be permitted to withdraw all or part of such Holder’s
Registrable Securities from a Piggyback Registration at any time prior to the
effective date thereof.

(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs the Company and the
Holders in writing that, in its or their opinion, the number of securities of
such class which such Holder and any other Persons intend to include in such
Underwritten Offering exceeds the number which can be sold in such Underwritten
Offering without being likely to have an adverse effect on the price, timing or
distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
reduced to such number that can be sold without such adverse effect and the
securities to be included in the Underwritten Offering shall be (i) first, all
securities of the Company that the Company proposes to sell (if any); and
(ii) second, the Registrable Securities and other equity securities requested to
be included in such registration (pursuant to this Agreement or other similar
agreements) which, in the opinion of the underwriters, can be sold without any
such adverse effect, pro rata among the holders thereof on the basis of the
number of shares owned by each such holder. In no event shall any Registrable
Securities or other equity securities held by such holders be excluded from such
registration and underwriting in accordance with the preceding sentence unless
all other securities of the Company other than those being registered for the
account of the Company have first been excluded. Notwithstanding the foregoing,
no such reduction shall reduce the number of the Registrable Securities of the
Holders included in such registration below the Pro Rata Percentage of the total
number of securities (but excluding securities of the Company being sold by the
Company) included in such registration.

Section 2.3 Selection of Underwriter(s), Etc. In any Underwritten Offering
pursuant to Section 2.1 in which a Holder is participating, the Shareholder
shall select the underwriter(s),

 

10



--------------------------------------------------------------------------------

financial printer, solicitation and/or exchange agent (if any) and a single
Holders Counsel for such Underwritten Offering, subject to the consent of the
Company (such consent not unreasonably withheld, conditioned or delayed). In any
Underwritten Offering pursuant Section 2.2 in which a Holder is participating,
the Company shall select the underwriter(s), financial printer, solicitation
and/or exchange agent (if any) for such Underwritten Offering, provided,
however, that the Company shall consult in good faith with the Shareholder prior
to any such selection of the underwriter(s).

Section 2.4 Registration Procedures.

(a) In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise, the
Company shall use reasonable best efforts to effect or cause the Registration
and the sale of such Registrable Securities in accordance with the intended
methods of disposition thereof and:

(i) prepare and file the required Registration Statement including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the selling Holders, copies of all documents
prepared to be filed, which documents will be subject to the review of such
underwriters and such Holders and their respective counsel, and (B) not file
with the SEC any Registration Statement or Prospectus or amendments or
supplements thereto to which selling Holders or the underwriters, if any, shall
reasonably object;

(ii) except in the case of a Shelf Registration or Convertible or Exchange
Registration, prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
of the Shares Registered thereon until the earlier of (A) such time as all of
such Shares have been disposed of in accordance with the intended methods of
disposition set forth in such Registration Statement or (B) the expiration of
nine (9) months after such Registration Statement becomes effective, plus the
number of days of any Registration Suspension;

(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending on
thirty-six (36) months after the effective date of such Registration Statement;

(iv) in the case of a Convertible or Exchange Registration, prepare and file
with the SEC such amendments and supplements to such Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares subject
thereto until such time as the rules, regulations and requirements of the
Securities Act and the terms of any applicable convertible securities no longer
require such Shares to be Registered under the Securities Act;

 

11



--------------------------------------------------------------------------------

(v) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, when the applicable Prospectus or any amendment or supplement to such
Prospectus has been filed, (B) of any written comments by the SEC or any request
by the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement or such Prospectus or for additional information,
(C) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (D) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects, and (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(vi) subject to Section 2.1(d), promptly notify each selling Holder and the
managing underwriter or underwriters, if any, when the Company becomes aware of
the occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as promptly as reasonably practicable thereafter, prepare and file
with the SEC, and furnish without charge to the selling Holder and the managing
underwriter or underwriters, if any, an amendment or supplement to such
Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;

(vii) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(viii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the selling
Holders may reasonably request in order to permit the intended method of
distribution of the Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

(ix) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

 

12



--------------------------------------------------------------------------------

(x) deliver to each selling Holder and each underwriter, if any, without charge,
as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any free writing prospectus and any amendment or supplement
thereto as such Holder or underwriter may reasonably request (it being
understood that the Company consents to the use of such Prospectus or any
amendment or supplement thereto by each selling Holder and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto) and such
other documents as such selling Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such Holder
or underwriter;

(xi) take all reasonable actions to ensure that any free writing prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or underwriters, if any, or their respective counsel reasonably request in
writing and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that the Company will
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject;

(xiii) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two (2) Business Days prior to such sale of Registrable Securities;
provided that the Company may satisfy its obligations hereunder without issuing
physical stock certificates through the use of the Depository Trust Company’s
Direct Registration System;

 

13



--------------------------------------------------------------------------------

(xiv) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of the Company’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of the Company’s securities are then quoted, and
in the performance of any due diligence investigation by any underwriter
(including any “qualified independent underwriter”) that is required to be
retained in accordance with the rules and regulations of each such exchange, and
use its reasonable best efforts to cause the Registrable Securities covered by
the applicable Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
seller or sellers thereof or the underwriter or underwriters, if any, to
consummate the disposition of such Registrable Securities;

(xv) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; provided
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of the Depository Trust Company’s Direct
Registration System;

(xvi) obtain for delivery to and addressed to each selling Holder and to the
underwriter or underwriters, if any, opinions from outside counsel and the
general counsel or deputy general counsel for the Company, in each case dated
the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
and in each such case in customary form and content for the type of Underwritten
Offering;

(xvii) in the case of an Underwritten Offering, obtain for delivery to and
addressed to the Company and the underwriter or underwriters and, to the extent
requested, each selling Holder, a cold comfort letter from the Company’s
independent certified public accountants in customary form and content for the
type of Underwritten Offering, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement;

(xviii) permit any Holder of Registrable Securities which Holder, in its sole
and exclusive judgment, might be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to allow such Holder to provide language for insertion
therein, in form and substance satisfactory to the Company, which in the
reasonable judgment of such Holder and its counsel should be included;

(xix) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than ninety (90) days after the end
of the twelve (12)-month period beginning with the first day of the Company’s
first quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first month after the effective date of the
Registration Statement;

 

14



--------------------------------------------------------------------------------

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of the Company’s
securities are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s securities are then quoted;

(xxii) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder(s)
and their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of the Company that are available
to the Company, and cause all of the Company’s officers, directors and employees
and the independent public accountants who have certified its financial
statements to make themselves available at reasonable times and for reasonable
periods to discuss the business of the Company and to supply all information
available to the Company reasonably requested by any such Person in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility, subject to the foregoing;

(xxiii) to cause the executive officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any Underwritten Offering and otherwise
to facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto;

(xxiv) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its best efforts to remain a WKSI (and not
become an ineligible issuer (as defined in Rule 405 under the Securities Act))
during the period during which such Automatic Shelf Registration Statement is
required to remain effective;

(xxv) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

(xxvi) if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, refile a new Automatic
Shelf Registration

 

15



--------------------------------------------------------------------------------

Statement covering the Registrable Securities, and, if at any time when the
Company is required to re-evaluate its WKSI status the Company determines that
it is not a WKSI, use its best efforts to refile the Shelf Registration
Statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective; and

(xxvii) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization).

(b) As a condition precedent to any Registration hereunder, the Company may
require each Holder as to which any Registration is being effected to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder, its ownership of Registrable
Securities and other matters as the Company may from time to time reasonably
request in writing. Each such Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.

(c) The Shareholder agrees, and any other Holder agrees by acquisition of such
Registrable Securities, that, upon receipt of any written notice from the
Company of the occurrence of any event of the kind described in
Section 2.4(a)(vi), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(a)(vi), or until such Holder is advised in writing
by the Company that the use of the Prospectus may be resumed, and if so directed
by the Company, such Holder will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.4(a)(vi) or is advised in writing
by the Company that the use of the Prospectus may be resumed.

Section 2.5 Holdback Agreements.

(a) Holders of Registrable Securities. If required by the Holders of a majority
of the Registrable Securities participating in an underwritten Public Offering,
each Holder of Registrable Securities shall enter into lock-up agreements with
the managing underwriter(s) of an Underwritten Offering that are reasonably
requested by such managing underwriter(s) and are also applicable to other
Holders of Registrable Securities regardless of whether such holders’ securities
are included in the Underwritten Offering. For the avoidance of doubt, the
Shareholder and any other Holder shall enter into lock-up agreements with the
managing underwriters of the IPO in connection with the IPO. In connection with
all

 

16



--------------------------------------------------------------------------------

Underwritten Offerings, such Holder shall not, other than through participation
in such Underwritten Offering as a selling shareholder, (A) offer, sell,
contract to sell, pledge or otherwise dispose of (including sales pursuant to
Rule 144), directly or indirectly, any equity securities of the Company,
(B) enter into a transaction which would have the same effect as described in
clause (A) above, (C) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences or ownership of
any equity securities, whether such transaction is to be settled by delivery of
such equity securities, in cash or otherwise (each of (A), (B) and (C) above, a
“Sale Transaction”) from the date on which the Company gives notice to the
Holders of Registrable Securities of the circulation of a preliminary or final
prospectus for such Underwritten Offering to the date that is 90 days following
the date of the final prospectus for such Underwritten Offering (a “Follow-On
Holdback Period”), unless the underwriters managing such Underwritten Offering
otherwise agree in writing. The Company may impose stop-transfer instructions
with respect to the Ordinary Shares (or other securities) subject to the
restrictions set forth in this Section 2.5 until the end of such period.

(b) The Company. The Company (i) shall not file any Registration Statement for
an Underwritten Offering or cause any such Registration Statement to become
effective during any Follow-On Holdback Period, and (ii) shall use its
commercially reasonable efforts to cause (A) each Holder of at least 5% (on a
fully-diluted basis) of its Ordinary Shares, or any securities convertible into
or exchangeable or exercisable for Ordinary Shares, purchased from the Company
at any time after the date of this Agreement (other than in a public offering)
and (B) each of its directors and executive officers to agree not to effect any
Sale Transaction during any Follow-On Holdback Period, except as part of such
underwritten registration, if otherwise permitted, unless the underwriters
managing the Underwritten Offering otherwise agree in writing.

Section 2.6 Participation. No Person may participate in any registration
hereunder which is underwritten unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that no Holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such Holder has requested to include) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided that no Holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such Holder and such Holder’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto that are materially more burdensome than
those provided in Section 2.9. Each Holder of Registrable Securities shall
execute and deliver such other agreements as may be reasonably requested by the
Company and the lead managing underwriter(s) that are consistent with such
Holder’s obligations under Section 2.4, Section 2.5 and this Section 2.6 or that
are necessary to give further effect thereto. To the extent that any such
agreement is entered into pursuant to, and consistent with, Section 2.5 and this
Section 2.6, the respective rights and obligations created under such agreement
shall supersede the respective rights and obligations of the Holders, the
Company and the underwriters created pursuant to this Section 2.6.

 

17



--------------------------------------------------------------------------------

Section 2.7 Convertible or Exchange Registration. If any Holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for Registration pursuant to Section 2.1 and Section 2.2 hereof (a “Convertible
or Exchange Registration”).

Section 2.8 Registration Expenses Paid By Company. In the case of any
Registration of Registrable Securities required pursuant to this Agreement
(including any Registration that is delayed or withdrawn) or proposed
Underwritten Offering pursuant to this Agreement, the Company shall pay all
Registration Expenses regardless of whether the Registration Statement becomes
effective or the Underwritten Offering is completed.

Section 2.9 Indemnification.

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each selling Holder, such
Holder’s Affiliates and their respective officers, directors, employees,
advisors, and agents and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) such Persons from and against any and all
losses, claims, damages, liabilities (or actions in respect thereof, whether or
not such indemnified party is a party thereto) and expenses, joint or several
(including reasonable costs of investigation and legal expenses) (each, a “Loss”
and collectively “Losses”) arising out of or based upon (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement under which the sale of such Registrable Securities was Registered
under the Securities Act (including any final or preliminary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein), or any such statement made in any
free writing prospectus (as defined in Rule 405 under the Securities Act) that
the Company has filed or is required to file pursuant to Rule 433(d) of the
Securities Act, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, preliminary Prospectus or free writing
prospectus, in light of the circumstances under which they were made) not
misleading; provided, however, that the Company shall not be liable to any
particular indemnified party in any such case to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such Registration Statement (i) in
reliance upon and in conformity with written information furnished to the
Company by such indemnified party expressly for use in the preparation thereof
or (ii) which has been corrected in a subsequent applicable filing with the SEC
but such indemnified party nonetheless failed to provide such corrected filing
to the Person asserting such Loss, in breach of the indemnified party’s
obligations under applicable law. This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Holder or any indemnified party and shall survive the transfer of such
securities by such Holder.

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, the Company, its directors, officers, employees, advisors, and agents and
each Person who controls the Company (within the meaning of the Securities Act
and the Exchange Act) from and

 

18



--------------------------------------------------------------------------------

against any Losses arising out of or based upon (i) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was Registered under the Securities Act
(including any final or preliminary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein), or any such statement made in any free writing prospectus
that the Company has filed or is required to file pursuant to Rule 433(d) of the
Securities Act, or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a Prospectus, preliminary Prospectus or free writing
prospectus, in light of the circumstances under which they were made) not
misleading to the extent, but, in each case (i) or (ii), only to the extent,
that such untrue statement or omission is contained in any information furnished
in writing by such selling Holder to the Company specifically for inclusion in
such Registration Statement, Prospectus, preliminary Prospectus or free writing
prospectus and has not been corrected in a subsequent applicable filing with the
SEC provided to the Person asserting such Loss prior to or concurrently with the
sale of the Registrable Securities to such Person. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder under the sale of the
Registrable Securities giving rise to such indemnification obligation. This
indemnity shall be in addition to any liability the selling Holder may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that no delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder unless it is
materially prejudiced by reason of such delay or failure) and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any Person
entitled to indemnification hereunder shall have the right to select and employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such Person unless
(i) the indemnifying party has agreed in writing to pay such fees or expenses,
(ii) the indemnifying party shall have failed to assume the defense of such
claim within a reasonable time after receipt of notice of such claim from the
Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person, based upon advice of its counsel, a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If such defense is not
assumed by the indemnifying party, the indemnifying party will not be subject to
any liability for any settlement made without its consent, but such consent may
not be unreasonably withheld, conditioned or delayed. If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party, which consent may not
be unreasonably withheld, conditioned or delayed. No indemnifying party shall
consent to entry of any judgment or enter into any

 

19



--------------------------------------------------------------------------------

settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation. It is understood that
the indemnifying party or parties shall not, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnified party or parties, (y) an indemnified party has
reasonably concluded (based on advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.9(a) or Section 2.9(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.9(a) or
Section 2.9(b), then the indemnifying party shall contribute to the amount paid
or payable by the indemnified party as a result of such Loss in such proportion
as is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.9(d) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 2.9(d) to contribute any amount in excess of the amount by which the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
exceeds the amount of any damages which such indemnifying party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.9(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 2.9(d). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The amount paid or payable by an indemnified party
hereunder shall be deemed to include, for purposes of this Section 2.9(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating, preparing to defend or defending against or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding. If indemnification is available under this
Section 2.9, the indemnifying parties shall indemnify each indemnified party to
the full extent provided in Section 2.9(a) and Section 2.9(b) hereof without
regard to the relative fault of said indemnifying parties or indemnified party.

Section 2.10 Reporting Requirements; Rule 144. The Company shall use its
reasonable best efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other

 

20



--------------------------------------------------------------------------------

applicable laws or rules, and thereafter shall timely file such information,
documents and reports as the SEC may require or prescribe under Section 13 or
15(d) (whichever is applicable) of the Exchange Act. If the Company is not
required to file such reports during such period, it will, upon the request of
any Holder, make publicly available such necessary information for so long as
necessary to permit sales pursuant to Rule 144 or Regulation S under the
Securities Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or
Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (b) any rule or regulation hereafter adopted by the SEC. From and after
the date hereof through the first anniversary of the date upon which no Holder
owns any Registrable Securities, the Company shall forthwith upon request
furnish any Holder (i) a written statement by the Company as to whether it has
complied with such requirements and, if not, the specifics thereof, (ii) a copy
of the most recent annual or quarterly report of the Company, and (iii) such
other reports and documents filed by the Company with the SEC as such Holder may
reasonably request in availing itself of an exemption for the sale of
Registrable Securities without registration under the Securities Act.

Section 2.11 Other Registration Rights. Other than those certain registration
rights agreements by and between the Company and SunEdison dated May 28, 2014
and by and between the Company and Samsung Electronics Co., Ltd., dated as of
the date hereof, the Company shall not grant to any Persons the right to request
the Company to Register any equity securities of the Company, or any securities
convertible or exchangeable into or exercisable for such securities, whether
pursuant to “demand,” “piggyback,” or other rights, unless such rights are
subject and subordinate to the rights of the Holders under this Agreement.

Section 2.12 Subsidiary Public Offering. If, after an IPO of any equity
securities of one of its Subsidiaries, the Company distributes securities of
such Subsidiary to the Company’s equity holders, then the rights and obligations
of the Company pursuant to this Agreement shall apply, mutatis mutandis, to such
Subsidiary, and the Company shall cause such Subsidiary to comply with such
Subsidiary’s obligations under this Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.1 Term . This Agreement shall terminate upon such time as there are no
Registrable Securities, except for the provisions of Section 2.8 and Section 2.9
and all of this Article III, which shall survive any such termination.

Section 3.2 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address specified in this Section 3.2 prior to 5:30
p.m. (New York time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address specified in this Section 3.2
on a day that is not a Business Day or later than 5:30 p.m. (New York time) on
any Business Day, (c) the fourth

 

21



--------------------------------------------------------------------------------

(4th) Business Day following the date of mailing, if sent by internationally
recognized express courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses for such notices and
communications shall be as follows:

If to the Company to:

SunEdison Semiconductor Limited

c/o SunEdison, Inc.

501 Pearl Drive (City of O’Fallon)

St. Peters, Missouri 63376

Attn: General Counsel

Facsimile: 866-773-0793

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Dennis M. Myers

Facsimile: (312) 862-2200

If to the Shareholder:

Samsung Fine Chemicals Co., Ltd.

Samsung Fine Chemicals R&D Bldg., 130 Samsung-ro

Yeongtong-gu, Suwon-si, Gyeonggi-do 443-803, Korea

Attention: Danny YongWook Han, Vice President

Facsimile no.: +82 (31) 8061-3147

E-mail address: danny.han@samsung.com

With a copy to:

Paul Hastings LLP

33th fl., West Tower, Mirae Asset Center 1 Building

26 Eulji-ro 5-gil, Jung-gu

Seoul 100-210

Korea

Attention: Daniel Sae Chin Kim

Facsimile no.: +822-6321-3902

E-mail address: danielkim@paulhastings.com

The addresses, facsimile numbers and e-mail addresses specified in this
Section 3.3 may be changed by a party hereto by delivering notice to the
Shareholder, in the case of a change by the Company, and to the Company, in the
case of a change by the Shareholder, in each case in accordance with the terms
hereof, which change will be effective on the later of the date set forth in
such notice or ten (10) days after such notice is deemed given hereunder.

 

22



--------------------------------------------------------------------------------

Section 3.3 Successors, Assigns and Transferees. This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction, without the consent of the
Holders; provided that the successor or acquiring Person agrees in writing to
assume all of the Company’s rights and obligations under this Agreement. A
Holder may assign its rights and obligations under this Agreement to any
Transferee that is a member of the Shareholder Group and executes an agreement
to be bound hereby in the form attached hereto as Exhibit A, an executed
counterpart of which shall be furnished to the Company. Notwithstanding the
foregoing, if such Transfer is subject to covenants, agreements or other
undertakings restricting Transferability thereof, the rights to Registration
contained herein shall not be Transferred in connection with such Transfer
unless such Transferee complies with all such covenants, agreements and other
undertaking. For the avoidance of doubt, the rights of any Holder hereunder may
not be Transferred to any third party that is not a Subsidiary or Affiliate of
the Shareholder.

Section 3.4 Governing Law; Dispute Resolution.

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the laws of the State of New York.

(b) In case any dispute or difference shall arise between the parties hereto as
to the construction of this Agreement or as to any matter or thing of whatsoever
nature arising thereunder or in connection therewith, including any question
regarding its existence, validity or termination (a “Dispute”), such Dispute
shall be submitted to a single arbitrator to be appointed by the parties or,
failing agreement within 14 working days after either party has given to the
other party a written request to concur in the appointment of an arbitrator, a
single arbitrator to be appointed on the request of either party by the Chairman
for the time being of the UNCITRAL and such submission shall be a submission to
arbitration in accordance with UNCITRAL Arbitration Rules 2010 as presently in
force by which the parties agree to be so bound. The place of arbitration shall
be Hong Kong and the arbitration shall be conducted wholly in the English
language. Any award of the arbitrators: (A) shall be in writing; and (B) shall
state the reasons upon which such award is based. The arbitrators shall have
authority to award legal and other fees or any other damages measured by the
prevailing party’s actual damages, but the arbitrators may not, in any event,
make any ruling, finding or award that does not conform to the terms and
conditions of this Agreement. Any party may make an application to the
arbitrators seeking injunctive relief to maintain the status quo until such time
as the arbitration award is rendered or the Dispute, controversy or claim is
otherwise resolved. Any party may apply to any court having jurisdiction hereof
and seek injunctive relief in order to maintain the status quo until such time
as the arbitration award is rendered or the Dispute, controversy or claim is
otherwise resolved. Once any Dispute has been submitted to arbitration
proceedings pursuant to this Section 3.4(b), such Dispute shall be resolved in a
confidential manner. No party shall disclose or permit the disclosure of any
information about the evidence adduced or the documents produced by the other
party in the arbitration proceedings or about the results of the proceeding

 

23



--------------------------------------------------------------------------------

except as may be required by a Governmental Authority or as required in a court
action in aid of arbitration or for enforcement of this arbitration agreement or
an arbitral award. Notwithstanding the foregoing, in addition to the right of
the parties to arbitrate Disputes pursuant to this Section 3.4(b), each party
further acknowledges and agrees that in the event of a breach or threatened
breach of the other party’s covenants or agreements, the non-breaching party
shall be entitled to (i) a decree or order of specific performance and/or
mandamus to enforce the observance and performance of such covenant or agreement
and (ii) an injunction restraining such breach or threatened breach. Neither the
non-breaching party nor any of its Affiliates shall be required to provide any
bond or other security in connection with any such decree, order or injunction
or in connection with any related action or proceeding.

Section 3.5 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to seek specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.

Section 3.6 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 3.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties.

Section 3.8 Amendment; Waiver. This Agreement may not be amended or modified and
waivers and consents to departures from the provisions hereof may not be given,
except by an instrument or instruments in writing making specific reference to
this Agreement and signed by the Company and the Holders of a majority of the
Registrable Securities. Waiver by any party of any default by the other party of
any provision of this Agreement shall not be deemed a waiver by the waiving
party of any subsequent or other default, nor shall it prejudice the rights of
the other party.

Section 3.9 Further Assurances. Each of the parties hereto shall execute and
deliver all additional documents, agreements and instruments and shall do any
and all acts and things reasonably requested by the other party hereto in
connection with the performance of its obligations undertaken in this Agreement.

Section 3.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become

 

24



--------------------------------------------------------------------------------

effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as, executed by
an original signature.

[The remainder of page intentionally left blank. Signature page follows.]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

SUNEDISON SEMICONDUCTOR LIMITED

By: /s/ Sally H. Townsley

Name:

  Sally H. Townsley 

Title:

  VP and General Counsel

 

[Signature Page to SFC Registration Rights Agreement]



--------------------------------------------------------------------------------

SAMSUNG FINE CHEMICALS CO., LTD.

By:

  /s/ Hee-in Lee

Name:

  Hee-in Lee

Title:

  Executive Vice President

 

[Signature Page to SFC Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of April [    ], 2014, by and among Samsung Fine
Chemicals Co., Ltd., a company organized under the laws of Korea (the
“Shareholder”), and SunEdison Semiconductor Limited, a Singapore public limited
company (the “Company”). The undersigned hereby acknowledges having received a
copy of the Agreement and having read the Agreement in its entirety, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, hereby agrees that the terms
and conditions of the Agreement binding upon and inuring to the benefit of a
Holder shall be binding upon and inure to the benefit of the undersigned and its
successors and permitted assigns as if it were an original party to the
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     day
of                    .

 

 

  (Signature of Transferee)  

 

 

Print Name

 

Address:

 

 

   

 

   

 

 

Agreed and Accepted as of

 

SUNEDISON SEMICONDUCTOR LIMITED

By:  

 

Name:  

 

Title: